Citation Nr: 9929332	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  96-36 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
pleural cavity injury, currently evaluated as 60 percent 
disabling.

2. Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
jaw claimed to be the result of Department of Veterans 
Affairs (VA) dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from March 1944 to March 
1946; he was wounded in October 1944, and was awarded the 
Purple Heart Medal.  This matter originally came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama which denied an 
increased evaluation for the pleural cavity disability as 
well as entitlement to service connection for post-traumatic 
stress disorder (PTSD) and entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151.  The Board remanded the 
case to the RO in November 1998, for additional development.  
Subsequently, the RO issued a rating decision, in April 1999, 
that increased the appellant's disability evaluation for the 
pleural cavity disability from 40 to 60 percent; however, as 
reflected in the August 1999 informal hearing presentation, 
the appellant is seeking the maximum benefit allowed by law 
and regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that, in a letter dated in August 1999, the 
appellant's representative notified the RO that the appellant 
was seeking entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability 
(TDIU) based on his combined rating of 70 percent for combat-
related disabilities.  The evidence of record does not 
currently reflect that this issue has been developed, 
adjudicated or certified for appeal.  Accordingly, the TDIU 
issue is referred to the RO for appropriate action in light 
of the decision below.

The Board also notes that the appellant has taken issue with 
both the 30 percent evaluation and the effective date 
associated with the grant of service connection for post-
traumatic stress disorder (PTSD) delineated in the RO's April 
1999 rating decision.  Again, the evidence of record does not 
currently contain a rating action from the RO on those 
matters, and the issues are referred to the RO for 
appropriate action.

The issue of entitlement to benefits under 38 U.S.C.A. § 1151 
for additional disability of the right jaw will be addressed 
in the REMAND section which follows the ORDER section in the 
decision below.


FINDINGS OF FACT

1.  The appellant's increased rating claim for the pleural 
cavity disability is well-grounded.

2.  All available, relevant evidence necessary, for 
disposition of the appellant's appeal has been obtained by 
the RO.

3.  The appellant's service-connected residuals of a pleural 
cavity injury are manifested primarily by complaints of 
shortness of breath and some pain in the left side of the 
chest wall and objective medical findings of a thoracotomy 
scar from the left scapula to the anterior axillary line, a 
few rales on the left side, and severe obstruction and 
moderate restriction reflected by a severe decrease in FEV.  
Despite the status post left thoracotomy with lobectomy 
residual disability, the appellant does not demonstrate any 
scar sensitivity or tenderness, any adhesions or any loss of 
muscle or joint function.

4.  Totally incapacitating residuals have not been clinically 
demonstrated.  Cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute respiratory 
failure, or a need for outpatient oxygen therapy have not 
been clinically demonstrated.  The most recent FEV-1 level 
was less than 40 % of the predicted value.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 100 percent for 
the appellant's service-connected residuals of a pleural 
cavity injury have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.96, 4.97, Diagnostic 
Codes 6843, 6844 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's increased rating claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  The evidence on file 
includes VA medical records and reports of VA examinations.  
All relevant facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected 
residuals of a pleural cavity injury, in the context of the 
total history of that disability, particularly as it affects 
the ordinary conditions of daily life, including employment, 
as required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 
and other applicable provisions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, generally, the more recent 
clinical evidence represents the more accurate picture of the 
severity of a disability for rating purposes.  See 38 C.F.R. 
§§ 4.1, 4.2; and Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), wherein the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) stated 
"[w]here...an increase in the disability rating is at issue, 
the present level of disability is of primary concern."

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

As noted by the Board in the November 1998 remand, the VA 
amended its regulations for rating respiratory system 
disabilities, effective October 7, 1996.  See 38 C.F.R. 
§§ 4.96-4.97 (1997).  Traumatic chest wall defects and post-
surgical residuals are rated under Diagnostic Codes 6843 and 
6844, respectively, in accordance with a General Rating 
Formula for Restrictive Lung Disease, as follows: 

A 60 percent evaluation may be assigned 
where there is Forced Expiratory Volume 
per one second (FEV- 1) of 40-to 55-
percent predicted, or; FEV-1/Forced Vital 
Capacity (FVC) of 40 to 55 percent, or; 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
(DLCO (SB)) of 40- to 55-percent 
predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

A 100 percent evaluation requires FEV-1 
less than 40 percent of predicted value, 
or; the ratio of FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-
percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy.

Under the previous pertinent provisions, a 60 percent 
evaluation was assigned for severe residuals of pleural 
cavity injuries (including gunshot wounds) with tachycardia, 
dyspnea or cyanosis on slight exertion, adhesions of the 
diaphragm or pericardium with marked restriction of 
excursion, or a poor response to exercise.  A 100 percent 
evaluation required that the residuals be totally 
incapacitating.  38 C.F.R. Part 4, Code 6818, effective prior 
to October 7, 1996.  NOTE (2) following Code 6818 states: 
Disability persists in penetrating chest wounds, with or 
without retained missiles, in proportion to interference with 
respiration and circulation, which may become apparent after 
slight exertion or only under extra stress.  Records of 
examination, both before and after exertion, controlled with 
fluoroscopic and proper blood pressure determination, are 
essential for proper evaluation of disability.  Exercise 
tolerance tests should have regard both to dyspnea on 
exertion and to continued acceleration of pulse rate beyond 
physiological limits.

In determining the issue of entitlement to an evaluation in 
excess of 60 percent for the residuals of a pleural cavity 
injury, the Board will apply whichever version of the 
regulations for rating respiratory system disabilities, in 
effect prior to and on and subsequent to October 7, 1996, 
that is most advantageous to the appellant.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The record indicates that service connection was established, 
and a 40 percent rating was assigned by the RO for the 
residuals of a wound of the left back and subsequent 
thoracotomy, effective in September 1949.  Prior to the 
November 1998 Board remand, the residuals of the pleural 
cavity injury were evaluated under Diagnostic Code 5320 
(Muscle Group XX of the torso and neck) of the VA Schedule 
for Rating Disabilities; previously the residuals of the 
wound of the pleural cavity had been evaluated under former 
Diagnostic Code 6818 (residuals of injuries of the pleural 
cavity, including gunshot wounds).  38 C.F.R. §§ 4.73, 4.97.  
The appellant's residuals of chest shrapnel wounds are 
currently rated as post-surgical residuals under 38 C.F.R. 
§ 4.20, Part 4, Diagnostic Code 5320-6844, and a 60 percent 
evaluation has been assigned.

In order for the appellant to be awarded an increased 
evaluation for the pleural cavity disability under the 
criteria in effect as of October 7, 1996, he would have to 
demonstrate that the residuals were totally incapacitating 
under the old criteria or he would have to demonstrate the 
existence of an FEV-1 less than 40 percent of predicted 
value, or; a ratio of FEV-1/FVC less than 40 percent, or; 
DLCO (SB) less than 40-percent predicted, or; a maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; evidence demonstrating that he required 
outpatient oxygen therapy.  

Review of the medical evidence dated as of October 7, 1996, 
reveals that the appellant was seen at a VA primary care 
clinic in June 1997; he presented with no new complaints, but 
was still having pleuritic type chest pain.  On physical 
examination, his chest was clear to auscultation bilaterally.  
He reported some shortness of breath with exertion.  

The appellant underwent a VA pulmonary examination in March 
1998; he complained of exertional chest pain since the early 
1990's.  He reported shortness of breath after walking 
approximately half a block; denied fevers and night sweats; 
denied daytime hypersomnolence and hemoptysis; reported he 
was not on home oxygen or treatment; and stated that inhalers 
were of no help as to his overall symptoms.  On physical 
examination, there was no perioral or peripheral cyanosis and 
there was no evidence of edema.  A well healed extensive left 
thoracotomy scar was observed.  The lungs were clear to 
auscultation in all fields.  The examiner stated that the 
appellant's pleuritic chest pain was likely to be secondary 
to the shrapnel injury.

The appellant subsequently underwent another VA pulmonary 
examination in February 1999; he complained of shortness of 
breath and some pain on the left side of the chest wall.  On 
physical examination, the appellant's chest was noted to be 
deformed due to a long scar associated with the thoracotomy 
with removal of shrapnel.  The scar was described as going 
from the left scapula around to the anterior axillary line.  
On percussion, the findings were normal.  On auscultation, 
there were a few rales bilaterally, but with the left worse 
than the right.  Pulmonary function testing was performed in 
February 1999; severe obstruction and moderate restriction 
reflected by a severe decrease in FEV, plus a moderate 
diffusion defect were noted.  The report of the pulmonary 
function testing indicated that the FEV-1 was 22 percent of 
the predicted value.  The FEV-1/FVC ratio was 53 percent.  
Finally, the DLCO was 57 percent, but it is unclear from the 
report whether a single breath (SB) method was used.  

It is the conclusion of the Board, after reviewing the most 
recent medical records associated with the claims file, that 
a rating of 100 percent is warranted under the criteria in 
effect after October 7, 1996.  Based on the most recent 
pulmonary function tests, it is apparent that the veteran's 
FEV-1 is 22 percent of predicted, which satisfies the 100 
percent rating under Diagnostic Codes 6843 and 6844.

The Board notes that the appellant also underwent a VA 
muscles examination in February 1999.  He complained of 
shortness of breath.  The examiner noted that the shrapnel 
entry wound was located in the left posterior chest, through 
the latissimus dorsi, trapezius and intercostal muscles.  The 
scar was described as 1x2x0.5 centimeters opposite D10 on the 
left posterior chest.  A large standard thoracotomy scar was 
observed on the left.  No sensitivity or tenderness was 
observed in association with the scars.  The examiner stated 
that there were no adhesions, no tendon damage, and no bone, 
joint or nerve damage.  The appellant's muscle strength was 
good.  The examiner stated that there was no muscle 
herniation and no loss of muscle function.  The examiner also 
stated that the joint function was not affected.  

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit pyramiding of evaluations.  It is the 
Board's reading of these provisions that the codes in 
question all contemplate limitations due to the pleural 
cavity injury residuals.  There is no "entirely different 
function" affected by the musculoskeletal findings or the 
scar findings versus the pulmonary findings that would 
warrant a separate evaluation for the back muscles or for the 
scars, in particular because no limitation of muscle and 
joint function has been found and because the scars are well 
healed without sensitivity or tenderness.  See 38 C.F.R. 
§§ 4.55, 4.56, 4.73 and Diagnostic Codes 5301-5304, 5320, 
5321, 7803-7805; Esteban v. Brown, 6 Vet. App. 259 (1994).  
The pain and functional limitations caused by the pleural 
cavity injury residuals are contemplated in the 100 percent 
rating for pulmonary impairment that has been assigned based 
on the regulations in effect as of October 7, 1996.  Thus, 
38 C.F.R. § 4.40, et seq. do not provide basis for the 
assignment of a separate disability rating.  

Accordingly, in view of the above, the Board concludes that 
the evidence supports a 100 percent evaluation for the post-
operative residuals of the left pleural cavity injury. 


ORDER

Entitlement to an evaluation of 100 percent for post-
operative residuals of a left pleural cavity injury is 
granted, subject to the law and regulations governing the 
award of monetary benefits.


REMAND

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet.App. 268 (1998).  As correctly noted by the 
appellant's representative in his August 1999 informal 
presentation to the Board, the RO did not obtain an opinion 
as to the existence of a causal nexus between the VA 
treatment and the appellant's claimed additional jaw 
disability.  Such an opinion was requested in the November 
1998 Board remand, but the case was returned after the 
appellant underwent a dental examination without the opinion 
being given.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following: 

1. The RO should obtain, with assistance 
of the appellant as necessary, the 
names and addresses of all medical 
care providers, VA and private, who 
treated the appellant for conditions 
believed related to his teeth and jaw 
since January 1995, to the extent that 
they are not currently of record.  
After securing any necessary releases, 
the RO should obtain these records and 
associate them with the claims file, 
including all pertinent VA records.  
To the extent that there is an attempt 
to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed 
of the negative results.  38 C.F.R. 
§ 3.159.

2. The RO show arrange for a review of 
the appellant's medical records by a 
appropriate specialist, preferably the 
provider who conducted the February 
1999 dental examination.  The reviewer 
should review the claims file and 
document the clinical findings that 
encompass all impairment due to any 
right jaw/TMJ pathology, including 
pain and jaw/mouth/facial dysfunction.  
Specific documentation should be made 
with respect to findings pertinent to 
the location, size and shape of any 
surgical scar or scar band with a 
detailed description of any associated 
pain or loss of oral function.  

3. Following the review of the complete 
record, including the VA hospital and 
dental clinic records, any private 
medical reports and a copy of this 
remand, the reviewer should furnish 
opinions concerning the following:

(a) What were the manifestations of 
the appellant's dental pathology 
present prior to the June 29, 
1995 oral surgery?

(b) What are the current 
manifestations of all right jaw, 
mouth and TMJ pathology?

(c) Did the appellant develop any 
additional identifiable oral or 
dental disabilities due to any VA 
treatment during the course of VA 
treatment from approximately 
April 1995 onward?  That is, is 
it more likely than not that the 
oral surgery caused any 
additional right jaw/mouth/TMJ 
pathology, and, if not, are there 
any residuals other than the 
"necessary consequences" of the 
surgery present?  Comparisons 
between the two TMJs may be 
useful in discussions of the 
natural progress of the 
appellant's right jaw disorder.

(d) If the VA treatment is found to 
have caused additional right 
jaw/mouth/TMJ pathology to occur, 
or if the oral surgery is found 
to have resulted in additional 
right jaw/mouth/TMJ disability, 
the reviewer should identify the 
specific additional disability or 
disabilities caused by the 
particular VA treatment.  The 
reviewer is advised that the 
question of negligence is not at 
issue.


4. The RO should request the reviewer to 
review the entire record and provide a 
written opinion as to whether the 
appellant developed additional right 
jaw/mouth/TMJ disability as a result 
of VA treatment during the removal of 
tooth number 30 or the June 1995 oral 
surgery, including the scar band 
lysis, and if so, what is the proper 
diagnostic classification and severity 
of such additional disability.

5. If the reviewer does find any 
additional right jaw/mouth/TMJ 
disability, s/he should provide an 
opinion as to the degree of medical 
probability that such additional 
dental disability is causally related 
to VA treatment of the appellant's 
dental problems in 1995, including the 
removal of various teeth, as opposed 
to the natural progress of any 
underlying disorder.  Further, the 
reviewer must comment specifically on 
the degree of medical probability 
that, if any additional right 
jaw/mouth/TMJ disability is present, 
it would have resulted regardless of 
the oral surgery in June 1995, or any 
tooth removal.  The reviewer should 
also discuss the impact, if any, of 
the discontinuation by the appellant 
of the mouth stretching exercises.

6. The reviewer should identify the 
information on which the opinions are 
based.  If a medically justified 
opinion is impossible to formulate, 
the reviewer should so indicate. 

7. The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the medical review 
reports.  If the reports do not 
include all test reports, special 
studies or fully detailed descriptions 
of all left chest/back, pulmonary and 
right jaw/mouth/TMJ pathology or 
adequate responses to the specific 
opinions requested, the reports must 
be returned to the examiners for 
corrective action.  38 C.F.R. § 4.2.  
"If the [examination] report does not 
contain sufficient detail it is 
incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

8. After completion of the above, the RO 
should again adjudicate the 
appellant's claims on the appropriate 
legal bases and with consideration of 
all pertinent regulations.  The 
readjudication of the pleural cavity 
issue should reflect consideration of 
the provisions of 38 C.F.R. § 3.321(b) 
and all applicable regulatory criteria 
for the period prior to October 7, 
1996.  

9. he appellant has the right to submit 
additional evidence and argument on 
the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999).

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion as to the ultimate outcome in this 
case by the actions taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

